Citation Nr: 0825638	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  07-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left heel 
avulsion injury, status post skin graft.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL 

Appellant 


ATTORNEY FOR THE BOARD

H. A. Hoeft,  Associate Counsel


INTRODUCTION

The veteran served on active duty from  July 1974 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In December 2006, the veteran testified in a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
proceedings is located in the claims file.  


FINDINGS OF FACT

1.  The un-appealed July 2003 Board decision that denied the 
claim for service connection for residuals of a left foot 
disability is final.  

2.  The evidence added to the record since the final 2003 
decision, when viewed by itself or in the context of the 
entire record, does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for residuals of a pre-existing left foot 
disability.  


CONCLUSIONS OF LAW

Evidence received subsequent to the July 2003 determination 
is not new and material and the requirements to reopen a 
claim for service connection for a left foot disability have 
not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before the Board assesses the merits of the appeal, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) must be examined.  As provided for by the Veterans 
Claims Assistance Act of 2000, the United States Department 
of Veterans Affairs (VA) has a duty to notify and assist in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.102, 3.156(a) and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). Quartuccio v. Principi,          16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b) (1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson,      
444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Moreover, a veteran attempting to reopen a previously 
adjudicated claim must be notified of the elements of his 
claim and of the definition of "new and material evidence." 
Notice must be given of precisely what evidence would be 
necessary to reopen a claim, depending upon the basis of any 
previous denial of the claim.    
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
veteran in December 2005 that fully addressed the notice 
elements.  The letter informed the veteran of what evidence 
was required to substantiate the claim and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her or his possession to the AOJ.  In addition, the letter 
specified the meaning of "new and material evidence" in the 
context of reopening his claim.  It also explained why the 
previous claim for service connection was denied.  For the 
foregoing reasons, the Board concludes the requirements of 
Kent have been satisfied.  Accordingly, all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims, and no further assistance 
to the veteran with the development of evidence is required. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran was provided with notice regarding 
disability evaluations and effective dates in May 2006, 
followed by a final adjudication of the claim in the February 
2007 in the statement of the case.  The veteran was not 
prejudiced thereby, as service connection for residuals of a 
left foot disability is being denied herein, and failure to 
provide notice regarding disability evaluations and effective 
dates is not prejudicial as the issue is moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records, as well as providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  The RO 
has obtained the veteran's VA treatment records, dating from 
October 2004 to December 2006, and the veteran has submitted 
numerous statements in his own behalf.  The appellant was 
also afforded a hearing before a decision review officer in 
December 2006 at which time he had the opportunity to present 
new evidence.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001);  see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim. 
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

New and Material Evidence for a Left Heel Avulsion Injury, 
Status Post Skin Graft

The veteran is requesting reopening of a claim for service 
connection for residuals of a pre-existing left heel avulsion 
injury, status post skin graft.  He contends that his active 
military service permanently aggravated the injury to his 
foot.  Accordingly, he maintains that service connection for 
residuals of the left foot injury is warranted.  Service 
connection for this left foot disability was previously 
denied by a final Board decision in 2003, and a request to 
reopen the claim was denied by the RO in 2006. 

The July 2003 Board decision that denied service connection 
for the veteran's left heel injury was final when issued. 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In general, a claim 
that has been denied, and not appealed, will not be reopened.  
See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  The exception to this rule provides 
that if new and material evidence is presented or secured 
with respect to the disallowed claim, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  When determining whether a 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. See Justus v. Principi, 
3 Vet. App. 510 (1992). 

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Furthermore, 'material evidence' could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

By way of procedural history, a July 2003 Board decision 
denied service connection, finding that the veteran's 
preexisting left heel injury was not incurred in, or 
permanently aggravated by active service.  At that time, (and 
following a remand for further development) although post-
clinical treatment records suggested in-service aggravation, 
the Board found that these records consisted of bare 
statements and conclusions, largely unsupported by medical 
rationale.  The veteran did not appeal that decision and it 
became final.  See 38 C.F.R. § 7104 (West 2002 & Supp. 2008). 

Since the July 2003 Board decision, the veteran has submitted 
several documents in support of his claim, including a 
written statement from the veteran, a statement from the 
veteran's representative, treatment records (dated December 
2004 to December 2006), and testimony from his December 2006 
hearing.  A discussion of the evidence submitted in support 
of reopening the claim for service connection follows.   

As to the written statement submitted in February 2006, the 
veteran contended that after being on active duty for 7 to 8 
days, his heel injury was permanently aggravated by extensive 
physical training.  He also noted that he was not afforded a 
medical discharge.  Notably, these contentions are already of 
record and have been noted numerous times through out the 
course of the veteran's appeal.  Therefore, these statements 
relating to the veteran's in-service history are cumulative 
and redundant in nature.  

As to the VA treatment reports dated December 2004 to October 
2005, the records are completely silent as to treatment, 
complaints, or symptoms relating to the left foot disability; 
however, the veteran is noted as having asked about 
disability benefits for his left foot.  As to the treatment 
records from January through December 2006, they merely noted 
subjective complaints of chronic discomfort in the left heel.  
No additional objective medical findings showing increased 
disability in service were provided. Again, the veteran's 
subjective complaints of leg pain are already of record, and 
similar VA treatment records containing similar complaints of 
leg pain have already been considered by the Board.  

Also added to the record since the last final July 2003 
rating action is testimony provided by the veteran at a 
December 2006 hearing.  At the hearing, it was again noted 
that the veteran had been discharged from service by 
recommendation of the Medical Board due to his left heel 
disability, and that the disability was found to have pre-
existed service.  The veteran testified that although he 
reported to sick call on numerous occasions, he was never 
afforded light duty (i.e. he was required to perform the same 
physical training as his peers).  Somewhat inconsistently, 
the service medical records and the Medical Board decision 
both note numerous occasions upon which the veteran was 
afforded "light duty" and instructed not to run, march, or 
stand for a prolonged period of time.  In fact, light duty 
was prescribed as early as October 2004 according to the 
veteran's service medical records.  Nevertheless, he 
continued to assert that this extensive in-service physical 
training permanently aggravated his left heel.  He further 
testified as to the current state of his disability, namely 
that he takes Naprosyn for the pain and walks on the heel of 
his foot to avoid pressure.  

Finally, the most recent evidence submitted in support of the 
veteran's claim was a 2007 statement from the veteran's 
representative.  It simply reiterated facts already 
established by the record, namely that the veteran's left 
heel injury was noted at the time of entry into service and 
that he served for a year with this disability.  Again, these 
statements have been previously considered by the Board.  
The information received since the Board's July 2003 decision 
has been carefully analyzed.  Notably, no additional medical 
evidence was provided to establish permanent aggravation of 
the left heel disability due to service.  The veteran's 
written statement, the VA treatment records, and the hearing 
testimony are simply   restatements of the veteran's claim.  
These are cumulative and redundant of statements already 
considered by the Board in July 2003.  There is simply 
nothing by way of new and material evidence to establish a 
permanent aggravation of disability in service.  

In sum, the evidence submitted since the last, final decision 
is cumulative and redundant, and does not relate to an 
unestablished fact necessary to substantiate the claim.  For 
these reasons, the Board finds that the evidence added to the 
claims file subsequent to July 2003 does not meet the 
criteria for new and material evidence under 38 C.F.R. § 
3.156(a).  Accordingly, the veteran's request to reopen the 
previously denied claim must fail.  

Since the evidence is not in equipoise, and the preponderance 
of the evidence is against reopening the veteran's claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  Therefore, the appeal to reopen 
the veteran's claim is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a left heel avulsion injury, 
status post skin graft, and the petition to reopen is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


